J-A25042-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    LUIS BERNAL                                :
                                               :
                       Appellant               :       No. 258 MDA 2020

             Appeal from the PCRA Order Entered January 21, 2020
              In the Court of Common Pleas of Huntingdon County
              Criminal Division at No(s): CP-31-CR-0000615-2014


BEFORE: BOWES, J., OLSON, J., and KING, J.

MEMORANDUM BY KING, J.:                             FILED: JANUARY 21, 2021

        Appellant, Luis Bernal, appeals from the order entered in the Huntingdon

County Court of Common Pleas, which denied his first petition filed under the

Post Conviction Relief Act (“PCRA”).1 We affirm.

        This Court has previously summarized the factual history and some of

the procedural history of this case as follows:

           The charges in this matter arose after an eighteen-month
           investigation conducted by various law enforcement
           agencies in Huntingdon County. The investigation was
           initiated when Huntingdon Borough Police received
           complaints that [Appellant] and his girlfriend, Jacquita
           Kiernan, had moved to the area in November 2012 from
           New York City and were bringing large quantities of heroin
           into the area for distribution. Agent Mark Sinisi of the Office
           of Attorney General was the lead investigator. Agent Sinisi,
           with the assistance of confidential informants, made
           numerous controlled buys from [Appellant’s] distributors.
____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.
J-A25042-20


       Ultimately, [Appellant] was arrested on April 28, 2014. He
       made two statements to the police. The first, in the hours
       immediately following his arrest, was brief, lasting only
       forty-five minutes. The second statement, during which he
       was represented by counsel, occurred on May 22, 2014, and
       lasted approximately three hours.         The trial court
       summarized that interview as follows:

          [Appellant] told Agent Sinisi that he and Kiernan
          moved to Huntingdon County from New York City in
          November, 2012. Ms. Kiernan had family in the area,
          and the couple stayed with them until moving to the
          Comfort Inn in Huntingdon. Subsequently they rented
          a cabin on Snyder’s Run Road[.]

          Almost immediately, [Appellant] began distributing
          heroin. He told Agent Sinisi that initially Kiernan’s
          cousin was selling two (2) bundles of heroin for him
          every two (2) to three (3) days. A bundle is ten (10)
          stamp size bags containing from .01 to .04 grams of
          heroin. [Appellant] charged the cousin $125 per
          bundle. The cost to [Appellant] at that time, he said,
          was $70 per bundle.

          [Appellant] told Agent Sinisi that he obtained the
          heroin he sold in New York. Over the course of the
          eighteen (18) months that he was in business,
          [Appellant] related that he had several different
          suppliers in New York. At the beginning he said he
          was obtaining thirty (30) bundles every two (2)
          weeks. In January, 2013, and continuing for seven
          (7) or eight (8) months, a new New York supplier
          increased his volume to fifty (50) bundles every two
          (2) weeks. This source, [Appellant] said, was only
          charging him $60 a bundle. In Huntingdon at that
          time a bundle sold for as much as $300. [Appellant]
          related that his volume gradually increased, and that
          he obtained as much as ninety (90) bundles every two
          (2) weeks, and that on his birthday, July 5, 2013, he
          was able to purchase one hundred (100) bundles. In
          the months preceding his arrest, [Appellant] told
          Agent Sinisi that he began purchasing raw heroin
          which he would then cut and package in green, stamp
          size bags.

                                  -2-
J-A25042-20



                                 [*    *    *]

            During the course of the second interview, [Appellant]
            gave Agent Sinisi two (2) estimates of the gross
            income from his heroin operation. First, he opined
            that he was taking in $3,000 every two (2) weeks.
            Later, he said he was grossing $5,000 every two (2)
            weeks. Agent Sinisi conservatively estimated that
            over the course of eighteen (18) months [Appellant]
            grossed $180,000.

         Trial Court Opinion, 6/28/16, at 4-7.

         After a jury trial, [Appellant] was found guilty of [three
         counts of possession of a controlled substance with the
         intent to deliver (“PWID”), two counts of corrupt
         organizations, and one count each of conspiracy, criminal
         use of a communication facility, and dealing in proceeds of
         unlawful activities] on September 11, 2015. On January 5,
         2016, the court sentenced him to an aggregate term of 16
         to 32 years’ imprisonment.        The trial court denied
         [Appellant’s] post-sentence motions. On July 12, 2016,
         [Appellant] filed a timely notice of appeal, followed by a
         court-ordered statement of errors complained of on appeal
         pursuant to Pa.R.A.P. 1925(b).

Commonwealth v. Bernal, No. 1129 MDA 2016, unpublished memorandum

at 2-4 (Pa.Super. filed Feb. 27, 2017) (internal footnote omitted). This Court

affirmed the judgment of sentence on February 27, 2017. See id. Appellant

did not seek further direct review.

      On February 20, 2018, Appellant filed a timely pro se PCRA petition.

Appellant filed a counseled, amended PCRA petition on May 31, 2018. In his

petitions, Appellant raised various claims of trial and appellate counsels’

ineffectiveness. The court held a PCRA hearing on April 18, 2019, at which

trial counsel testified. On January 21, 2020, the court denied PCRA relief.

                                      -3-
J-A25042-20


Appellant timely filed a notice of appeal on February 12, 2020. On February

18, 2020, the court ordered Appellant to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b), which Appellant

timely filed on March 11, 2020.

      Appellant raises seven issues for our review:

         Trial counsel failed to interview or call Alexis Swanger as a
         witness given that she was a confidential informant and
         would provide testimony that police falsified her statements.

         Trial counsel was ineffective when he failed to request a
         mistrial when the co-defendant Jacquita Kiernan was
         removed from the case/courtroom after her plea of guilty
         despite the fact that the jury saw her present during jury
         selection.

         Trial counsel was ineffective when he failed to request that
         the court give a proper curative instruction to the jury after
         Kiernan’s guilty plea and trial counsel was ineffective when
         he failed to request that the court voir dire the jury
         regarding Kiernan’s guilty plea.

         Trial counsel was ineffective when he failed to object on
         multiple occasions to hearsay testimony.

         Trial counsel [was] ineffective for not requesting jury
         instruction 4.06—certain testimony subject to special
         scrutiny as to Beth Harms, Aaron Dimoff, and David Steel
         as well as not requesting jury instruction 4.01—Accomplice
         Testimony as to Beth Harms, Aaron Dimoff, and David Steel.

         Trial counsel was ineffective for not cross-examining Aaron
         Dimoff on [his] arrest in this instant case as it relates to his
         bias in providing testimony to the prosecution.

         Appellate counsel was ineffective for failing to properly
         challenge the discretionary aspects of Appellant’s sentence
         by not complying with Pa.R.A.P. [2119(f)].

(Appellant’s Brief at 6).

                                      -4-
J-A25042-20


      Our standard of review of the denial of a PCRA petition is limited to

examining whether the evidence of record supports the court’s determination

and whether its decision is free of legal error. Commonwealth v. Conway,

14 A.3d 101 (Pa.Super. 2011), appeal denied, 612 Pa. 687, 29 A.3d 795

(2011). This Court grants great deference to the findings of the PCRA court if

the record contains any support for those findings. Commonwealth v. Boyd,

923 A.2d 513 (Pa.Super. 2007), appeal denied, 593 Pa. 754, 932 A.2d 74

(2007). We do not give the same deference, however, to the court’s legal

conclusions. Commonwealth v. Ford, 44 A.3d 1190 (Pa.Super. 2012). “A

PCRA court passes on witness credibility at PCRA hearings, and its credibility

determinations should be provided great deference by reviewing courts.”

Commonwealth v. Johnson, 600 Pa. 329, 356, 966 A.2d 523, 539 (2009).

      In his first issue, Appellant argues trial counsel was ineffective in failing

to investigate and/or call as a witness Alexis Swanger.         Appellant asserts

Alexis Swanger was a confidential informant used in drug investigations

conducted by Agent Sinisi. Appellant maintains that Ms. Swanger wrote a

letter to Appellant’s mother dated March 20, 2016, indicating that Agent Sinisi

sometimes told her to include things that were untrue in her informant

statements. Appellant insists part of his defense theory at trial was that the

Commonwealth exaggerated his role in the crimes charged.                Appellant

emphasizes that he presented Attorney Christopher Wencker as a witness at

trial, who had represented Appellant during one of the police interviews.


                                      -5-
J-A25042-20


Attorney Wencker testified that police tried to pressure Appellant to

“cooperate” by admitting things Appellant did not believe were necessarily

true. Appellant contends trial counsel was ineffective for failing to investigate

and/or present Ms. Swanger as a witness because her testimony would have

corroborated the testimony of Attorney Wencker and supported Appellant’s

position that “law enforcement already had a theory and narrative of the case

and anything that did not match their conclusions [was] dismissed as [a]

falsehood[.]” (Appellant’s Brief at 11). Appellant concludes the PCRA court

improperly denied Appellant’s ineffectiveness claim, and this Court must grant

appropriate relief. We disagree.

      Pennsylvania law presumes counsel has rendered effective assistance.

Commonwealth v. Williams, 597 Pa. 109, 950 A.2d 294 (2008). When

asserting a claim of ineffective assistance of counsel, the petitioner is required

to demonstrate: (1) the underlying claim has arguable merit; (2) counsel had

no reasonable strategic basis for his action or inaction; and, (3) but for the

errors and omissions of counsel, there is a reasonable probability that the

outcome of the proceedings would have been different. Commonwealth v.

Kimball, 555 Pa. 299, 724 A.2d 326 (1999). The failure to satisfy any prong

of the test for ineffectiveness will cause the claim to fail. Williams, supra.

      “The threshold inquiry in ineffectiveness claims is whether the

issue/argument/tactic which counsel has foregone and which forms the basis

for the assertion of ineffectiveness is of arguable merit….” Commonwealth


                                      -6-
J-A25042-20


v. Pierce, 537 Pa. 514, 524, 645 A.2d 189, 194 (1994). “Counsel cannot be

found ineffective for failing to pursue a baseless or meritless claim.”

Commonwealth v. Poplawski, 852 A.2d 323, 327 (Pa.Super. 2004).

           Once this threshold is met we apply the ‘reasonable basis’
           test to determine whether counsel’s chosen course was
           designed to effectuate his client’s interests. If we conclude
           that the particular course chosen by counsel had some
           reasonable basis, our inquiry ceases and counsel’s
           assistance is deemed effective.

Pierce, supra at 524, 645 A.2d at 194-95 (internal citations omitted).

           Prejudice is established when [an appellant] demonstrates
           that counsel’s chosen course of action had an adverse effect
           on the outcome of the proceedings. The [appellant] must
           show that there is a reasonable probability that, but for
           counsel’s unprofessional errors, the result of the proceeding
           would have been different. A reasonable probability is a
           probability sufficient to undermine confidence in the
           outcome. In [Kimball, supra], we held that a “criminal
           [appellant] alleging prejudice must show that counsel’s
           errors were so serious as to deprive the defendant of a fair
           trial, a trial whose result is reliable.”

Commonwealth v. Chambers, 570 Pa. 3, 21-22, 807 A.2d 872, 883 (2002)

(some internal citations and quotation marks omitted).

     For claims of ineffectiveness based upon counsel’s failure to call a

witness:

           A defense attorney’s failure to call certain witnesses does
           not constitute per se ineffectiveness.       In establishing
           whether defense counsel was ineffective for failing to call
           witnesses, a defendant must prove the witnesses existed,
           the witnesses were ready and willing to testify, and the
           absence of the witnesses’ testimony prejudiced petitioner
           and denied him a fair trial.

Commonwealth v. Cox, 603 Pa. 223, 267-68, 983 A.2d 666, 693 (2009)

                                       -7-
J-A25042-20


(internal citations omitted).   A petitioner “must show how the uncalled

witnesses’ testimony would have been beneficial under the circumstances of

the case.” Commonwealth v. Gibson, 597 Pa. 402, 441, 951 A.2d 1110,

1134 (2008).

      Regarding counsel’s preparation for trial:

         Counsel has a general duty to undertake reasonable
         investigations or make reasonable decisions that render
         particular    investigations     unnecessary.       Counsel’s
         unreasonable failure to prepare for trial is an abdication of
         the minimum performance required of defense counsel. The
         duty to investigate, of course, may include a duty to
         interview certain potential witnesses; and a prejudicial
         failure to fulfill this duty, unless pursuant to a reasonable
         strategic decision, may lead to a finding of ineffective
         assistance.

Johnson, supra at 350-51, 966 A.2d at 535-36 (internal citations and

quotation marks omitted).

      Instantly, Appellant did not present Ms. Swanger as a witness at the

PCRA hearing. Rather, Appellant relied on a letter purportedly authored by

Ms. Swanger, which Appellant attached to his PCRA petition as Exhibit B. As

the PCRA court explained: “In the letter the writer said that she had been a

confidential informant for Agent Sinisi and that he had her put false

information into her written informant reports. The writer did not indicate she

had been an informant in this case.”    (Rule 1925(a) Opinion, filed April 6,

2020, at 4).

      Trial counsel testified at the PCRA hearing that Ms. Swanger’s letter

related to police misconduct in controlled buys she was involved in, unrelated

                                     -8-
J-A25042-20


to Appellant’s case.    Counsel testified that he would not have called Ms.

Swanger as a witness at trial because she had nothing specific to offer related

to Appellant’s case. (See N.T. PCRA Hearing, 4/18/19, at 18). Under these

circumstances, Appellant has failed to demonstrate how the proffered

unauthenticated letter satisfied his burden to prove Ms. Swanger was ready

and willing to testify on Appellant’s behalf, and that the absence of such

testimony prejudiced Appellant and denied him a fair trial. See Cox, supra.

Moreover, trial counsel’s testimony makes clear he had a reasonable basis for

declining to call Ms. Swanger as a witness. See Pierce, supra. For these

reasons, Appellant’s first claim of trial counsel’s ineffectiveness fails.

      For purposes of disposition, we combine Appellant’s second and third

issues as they are related.     In his second issue, Appellant argues his co-

defendant, Ms. Kiernan, initially proceeded to a joint trial with Appellant.

Appellant asserts that shortly after jury selection, but before trial began, Ms.

Kiernan pled guilty.     Consequently, Appellant proceeded to trial alone.

Appellant acknowledges that the court instructed the jury not to concern itself

with Ms. Kiernan’s absence. Nevertheless, Appellant claims there is “good

reason to suspect that the jury would have concluded that the sudden absence

of his co-defendant and paramour was the result of a guilty plea.” (Appellant’s

Brief at 14).   Appellant emphasizes that on the first day of trial, a local

newspaper published an article showing pictures of Appellant and Ms. Kiernan

side-by-side and indicating that Ms. Kiernan had entered a guilty plea in this


                                       -9-
J-A25042-20


matter while Appellant elected to go to trial. Appellant contends it is “not a

far stretch” to reach the conclusion that the jury discovered Ms. Kiernan had

pled guilty.

      Appellant insists trial counsel should have requested a mistrial after Ms.

Kiernan entered her guilty plea so that Appellant could have selected another

jury. Appellant avers counsel had no reasonable basis for failing to request a

mistrial where it would not have significantly delayed the proceedings because

all that was required was a new jury panel. Appellant emphasizes he was

prejudiced by counsel’s error because he had to share his peremptory

challenges with Ms. Kiernan. Appellant proclaims that Ms. Kiernan’s entry of

a guilty plea destroyed Appellant’s presumption of innocence.

      Relatedly, in his third issue, Appellant argues trial counsel should have

asked the court to issue a more appropriate cautionary instruction rather than

the court’s general instruction for the jury not to concern itself with Ms.

Kiernan’s absence from trial. Appellant further asserts counsel should have

asked the court to voir dire the jury after Ms. Kiernan’s guilty plea to uncover

whether any jurors were aware of her plea. Appellant submits that “it is very

reasonable that the jury was aware of [Ms. Kiernan’s] guilty plea and that

influenced their decision.” (Id. at 19). For these reasons, Appellant concludes

trial counsel was ineffective and this Court must grant appropriate relief. We

disagree.

      Initially, we note that Appellant cites only general law concerning when


                                     - 10 -
J-A25042-20


the remedy of a mistrial is appropriate, and he provides no legal authority to

support his claim that a mistrial is appropriate where one co-defendant pleads

guilty after jury selection in the case. On this basis, we could deem Appellant’s

second issue waived.       See Commonwealth v. Miller, 212 A.3d 1114

(Pa.Super. 2019), appeal denied, ___ Pa. ___, 221 A.3d 643 (2019)

(explaining general principle that this Court can deem issue waived on appeal

where appellant fails to properly develop issue or cite legal authority to

support contention in his appellate brief).

      In support of his third issue, Appellant relies on Commonwealth v.

Brado, 470 Pa. 306, 368 A.2d 643 (1977) and Commonwealth v.

Kirkpatrick, 386 A.2d 602 (Pa.Super. 1978). In Brado, the defendant was

charged with murder, voluntary manslaughter, and related offenses, in

connection with his shooting of victim, which occurred while the defendant

was under the influence of alcohol and controlled substances. On the morning

of the defendant’s jury selection, a local newspaper published an editorial

entitled “Drunkenness As a Defense,” which criticized a then-recent Supreme

Court decision and stated that, as a result of that judicial decision, “by claiming

drunkenness one may be able to escape punishment for premeditated murder,

robbery, burglary and rape.” Brado, supra at 309, 368 A.2d at 644.

      When confronted with the newspaper article, trial counsel moved for a

continuance, which the court denied. The court conducted voir dire of the

jurors to see if any jurors had read the article and several admitted having


                                      - 11 -
J-A25042-20


done so, but those jurors said they could still decide the defendant’s guilt or

innocence based on the evidence presented at trial. Id. at 310, 368 A.2d at

644.    The defendant raised a due process violation on appeal, and our

Supreme Court reversed his manslaughter conviction and remanded for a new

trial. In so doing, the Court stated: “The probability that the jurors would be

affected by the article and direct their anger against the defendant, who

presented that very defense the day the [article was] published, was so high

that the article must be deemed inherently prejudicial to the defendant[.]”

Id. at 311, 368 A.2d at 645.

       In Kirkpatrick, supra, the appellant challenged the trial court’s refusal

to voir dire the jury after a radio broadcast on the day trial was set to begin

revealed that the appellant’s co-defendant had pled guilty in the case.

Although trial counsel asked the court for a continuance and to voir dire the

jurors to determine if any had heard the broadcast, the court denied both

requests. Relying on Brado, this Court concluded that the trial court’s refusal

to voir dire the jurors amounted to an abuse of discretion. Consequently, this

Court remanded for a new trial.

       Instantly, on direct appeal, Appellant claimed, inter alia, (1) the trial

court committed an error of law in concluding the jury pool was not tainted by

allowing Ms. Kiernan to plead guilty without providing a cautionary instruction

to the jury or by selecting a new jury; and (2) the trial court erred by

concluding that trial counsel was required to request a specific cautionary


                                     - 12 -
J-A25042-20


instruction. See Bernal, supra at 4. In analyzing these claims, this Court

stated:

          [Appellant’s] first two claims involve the trial court’s failure
          to give the jury a cautionary instruction regarding his co-
          defendant’s guilty plea.       When jury selection began,
          [Appellant] and Kiernan were slated to be tried together as
          co-defendants, and prospective jurors were informed of this
          fact. However, after the jury was empaneled, but before
          the commencement of trial, Kiernan entered a guilty plea.
          Thus, when the jury returned for trial, [Appellant] was the
          sole remaining defendant.          [Appellant] asserts that
          Kiernan’s absence caused the jury to improperly infer that
          “if she pled guilty to some offenses, ... [Appellant] must
          have also committed the same offenses.” Brief of Appellant,
          at 9. We conclude that this claim is both waived and
          meritless.

                                      *     *      *

          Here, the following exchange took place just prior to the
          swearing of the jury panel as trial commenced:

             THE COURT: And the other thing is, of course, you’ll
             notice we have only one Defendant and you should
             not concern yourself about that. I might say to you
             your work has been made lighter. You’re trying only
             one case, not two.

             Any reason why this jury should not be sworn?

             [COUNSEL FOR THE COMMONWEALTH]: No, Your
             Honor.

             THE COURT: [Defense counsel]?

             [COUNSEL FOR APPELLANT]: None, Your Honor.

             (Jury panel was sworn.)

          N.T. Trial, 9/8/15, at 7.

          [Appellant’s] counsel made no request either to dismiss the

                                          - 13 -
J-A25042-20


        jury or for a further cautionary instruction. Although he
        asserts that counsel was not required to request a
        cautionary instruction and that the trial court was obliged to
        issue such a charge sua sponte, [Appellant] overlooks our
        Supreme Court’s decision in Commonwealth v. Boyer,
        891 A.2d 1265 (Pa. 2005), in which the Court found an
        identical claim waived for failure to preserve it with a
        request for a cautionary instruction.            Accordingly,
        [Appellant’s] claim is waived.

        Even if it were not waived, [Appellant’s] claim would garner
        him no relief. [Appellant] has failed to demonstrate
        that he was prejudiced by the trial court’s actions.
        First, the jury was completely unaware that Kiernan
        was absent because she had entered a guilty plea,
        and she was not called as a witness by either party.
        Second, the trial court did, in fact, instruct the jury
        not to concern itself with the reasons for Kiernan’s
        absence. See N.T. Trial, 9/8/15, at 7. Accordingly,
        [Appellant] is not entitled to relief.

Bernal, supra at 4-7 (emphasis added).

     Additionally, at the PCRA hearing, trial counsel explained that the trial

court expressly informed the jurors not to look at any media coverage. Trial

counsel stated: “I don’t have any evidence that they did[;] I know they were

instructed not to, so I have to assume they followed those instructions[.]”

(N.T. PCRA Hearing at 29-30).

     Unlike the facts at issue in Brado and Kirkpatrick, the record in this

case makes clear that the court (1) told the jury prior to publication of the

newspaper article at issue not to view any media coverage concerning this

case; and (2) informed the jury not to concern itself with Ms. Kiernan’s




                                    - 14 -
J-A25042-20


absence from trial.2 Under these circumstances, and for the reasons stated

in this Court’s decision on direct appeal, Appellant is not entitled to relief on

his second and third issues on appeal. See Kimball, supra.

       In his fourth issue, Appellant argues trial counsel failed to object to

multiple instances of hearsay. Specifically, Appellant challenges: (a) Agent

Sinisi’s testimony that Officer Ammerman stated that he received an

anonymous complaint that Appellant moved into Huntingdon County in 2012

and was moving large quantities of heroin from New York City; (b) Agent

Sinisi’s testimony that police had intelligence that Nolan Mill’s heroin source

was Appellant; (c) Agent Sinisi’s testimony regarding what a confidential

informant had told him about his purchase of narcotics, where the informant

purchased two bags of heroin from Nolan Mills and handed him $50.00 in

exchange; (d) Agent Sinisi’s testimony regarding what occurred in a controlled

buy in which Agent Sinisi was not a participant but learned about after-the-

fact; (e) Agent Sinisi’s testimony that David Steel would get his heroin from

Beth Harms, and Mr. Steel knew that Appellant was Beth Harm’s heroin

source; and (f) the introduction of phone calls where Agent Sinisi explained to

the jury “coded language” without the defense first laying a proper foundation

regarding Agent Sinisi’s qualifications to testify about phone calls that were



____________________________________________


2 Brado and Kirkpatrick also were not decided in the context of a claim of
trial counsel’s ineffectiveness, so the relevant three-prong ineffectiveness test
was not at issue in those cases.

                                          - 15 -
J-A25042-20


“intercepted” or “consensualized and/or intercepted.”

      Appellant complains trial counsel was ineffective for failing to object in

each of these instances based on hearsay.         Appellant further contends

admission of such testimony violated his rights under the Confrontation

Clause. Appellant insists trial counsel had no reasonable basis for failing to

lodge appropriate objections, or to request a cautionary jury instruction that

there was a limited purpose for admission of the hearsay testimony (i.e., to

show its effect on the listener).      Appellant maintains counsel’s errors

prejudiced Appellant because the above-listed testimony made him look like

a bigger drug dealer than he was. Appellant complains the agent’s testimony

also implied that Appellant was involved in narcotics transactions which could

not have been proven otherwise because Appellant maintained he was not in

Huntingdon County during the relevant timeframe. Appellant concludes trial

counsel was ineffective, and this Court must grant him appropriate relief. We

disagree.

      Preliminarily:

         [W]e observe generally that issues not raised in a Rule
         1925(b) statement will be deemed waived for review. An
         appellant’s concise statement must properly specify the
         error to be addressed on appeal. In other words, the Rule
         1925(b) statement must be specific enough for the trial
         court to identify and address the issue an appellant wishes
         to raise on appeal. A concise statement which is too vague
         to allow the court to identify the issues raised on appeal is
         the functional equivalent of no concise statement at all. The
         court’s review and legal analysis can be fatally impaired
         when the court has to guess at the issues raised. Thus, if a
         concise statement is too vague, the court may find waiver.

                                    - 16 -
J-A25042-20



Commonwealth v. Hansley, 24 A.3d 410, 415 (Pa.Super. 2011), appeal

denied, 613 Pa. 642, 32 A.3d 1275 (2011) (internal citations and quotation

marks omitted).

       Instantly, in his Rule 1925(b) statement raising this issue, Appellant

claimed only that trial counsel was ineffective for failing to object to multiple

occasions of hearsay testimony. Appellant did not specify in his Rule 1925(b)

statement any of the precise claims of error he advances on appeal.

Additionally, Appellant did not mention any violation of the Confrontation

Clause in his Rule 1925(b) statement.              Although Appellant stated in the

introduction of the Rule 1925(b) statement that he intended to raise on appeal

the same issues presented in his PCRA petition, this Court does not condone

the incorporation by reference of other documents in a Rule 1925(b)

statement. See Commonwealth v. Dodge, 859 A.2d 771, 774 (Pa.Super.

2004), vacated on other grounds, 594 Pa. 345, 935 A.2d 1290 (2007).3 See

also Commonwealth v. Smith, 955 A.2d 391, 393 n.5 (Pa.Super. 2008)

(stating: “We do not condone the Commonwealth’s incorporation by reference


____________________________________________


3 In Dodge, this Court declined to find waiver of the sentencing issues raised
in the Rule 1925(b) statement because the arguments raised were largely the
same as those raised in the appellant’s post-sentence motions, and the trial
court understood the issues raised with regard to his sentence and referred
this Court to portions of the record in which the court addressed the
appellant’s arguments. See id. Thus, the deficient Rule 1925(b) statement
did not hamper our review of the sentencing issues. Id.



                                          - 17 -
J-A25042-20


of its motion for reconsideration. A Rule 1925(b) statement should include a

concise statement of each issue to be raised on appeal”).

        Further, at the PCRA hearing, Appellant questioned trial counsel only

generally about why trial counsel did not object to the instances of hearsay

set forth in the amended PCRA petition.4 Appellant did not ask trial counsel

specific questions concerning each instance of hearsay Appellant raised in the

amended PCRA petition and sets forth on appeal. Trial counsel testified that

he had objected to leading statements and hearsay a number of times, and

explained that Agent Sinisi, as the investigating officer in the case, would have

been afforded some leeway in discussing the background of the case and how

the investigation progressed. (See PCRA Hearing at 19-20). Although trial

counsel conceded that he could have objected more often, he stated: “I don’t

think [the objections] would have been significant” or “critical…to the overall

picture of things.” (Id. at 26).

        In rejecting this ineffectiveness claim, the PCRA court stated: “The

difficulty with the claim is that it is not fact specific, a failure that makes

impossible an analysis of whether the admission of the alleged hearsay

evidence was prejudicial.” (Opinion in Support of Order Denying Relief, filed

January 21, 2020, at 8). Based on Appellant’s vague Rule 1925(b) statement,

the general questions posed to trial counsel at the PCRA hearing, and the



____________________________________________


4   The amended PCRA petition preserves the claims of error raised on appeal.

                                          - 18 -
J-A25042-20


PCRA court’s inability to analyze Appellant’s discrete claims of error, we deem

Appellant’s fourth issue on appeal waived. See Hansley, supra.

      In his fifth issue, Appellant argues trial counsel failed to request

standard jury instruction 4.06 (certain testimony subject to special scrutiny)

related to how the jury should evaluate testimony from Beth Harms, Aaron

Dimoff, and David Steel. Appellant claims trial counsel also failed to request

standard jury instruction 4.01 (corrupt and polluted source instruction

regarding accomplices) as it relates to those same witnesses.           Appellant

asserts these witnesses were arrested and charged with Appellant, and they

admitted selling narcotics with Appellant and at his direction.         Appellant

maintains trial counsel had no reasonable basis for failing to request these

jury instructions, and that he suffered prejudice as a result.          Appellant

concludes counsel was ineffective and this Court must grant appropriate relief.

We disagree.

      When reviewing a challenge to a jury instruction:

         [W]e must review the jury charge as a whole to determine
         if it is fair and complete. A trial court has wide discretion in
         phrasing its jury instructions, and can choose its own words
         as long as the law is clearly, adequately, and accurately
         presented to the jury for its consideration. The trial court
         commits an abuse of discretion only when there is an
         inaccurate statement of the law.

Commonwealth v. Baker, 963 A.2d 495, 507 (Pa.Super. 2008), appeal

denied, 606 Pa. 644, 992 A.2d 885 (2010) (internal citation omitted).

         A jury charge will be deemed erroneous only if the charge
         as a whole is inadequate, not clear or has a tendency to

                                     - 19 -
J-A25042-20


         mislead or confuse, rather than clarify, a material issue. A
         charge is considered adequate unless the jury was palpably
         misled by what the trial judge said or there is an omission
         which is tantamount to fundamental error. Consequently,
         the trial court has wide discretion in fashioning jury
         instructions.

Id. Additionally, “[t]he Suggested Standard Jury Instructions themselves are

not binding and do not alter the discretion afforded trial courts in crafting jury

instructions; rather, as their title suggests, the instructions are guides only.”

Commonwealth v. Eichinger, 631 Pa. 138, 178, 108 A.3d 821, 845 (2014).

      Pennsylvania Suggested Standard Criminal Jury Instruction 4.01

provides as follows:

         4.01     ACCOMPLICE TESTIMONY

                                   *     *      *

         3. These are the special rules that apply to accomplice
         testimony:

         First, you should view the testimony of an accomplice with
         disfavor because it comes from a corrupt and polluted
         source.

         Second, you should examine the testimony of an accomplice
         closely and accept it only with care and caution.

         Third, you should consider whether the testimony of an
         accomplice is supported, in whole or in part, by other
         evidence. Accomplice testimony is more dependable if
         supported by independent evidence. However, even if there
         is no independent supporting evidence, you may still find
         the defendant guilty solely on the basis of an accomplice’s
         testimony if, after using the special rules I just told you
         about, you are satisfied beyond a reasonable doubt that the
         accomplice testified truthfully and the defendant is guilty.

Pa.SSJI (Crim) § 4.01.

                                       - 20 -
J-A25042-20


      Pennsylvania Suggested Standard Criminal Jury Instruction 4.06

provides as follows:

         4.06  CERTAIN TESTIMONY SUBJECT TO SPECIAL
         SCRUTINY

         You should examine closely and carefully and receive with
         caution the testimony of [name of witness] if you find that
         he or she…[give specific situation].

Pa.SSJI (Crim) § 4.06. “This instruction may be appropriate when the court

wishes to caution the jury about testimony that falls into a category subject

to special scrutiny, e.g., … paid informer….   It should not be used with a

category for which this manual gives a more specific instruction, e.g.,

accomplice testimony.” Id. at Subcommittee Note.

      “The justification for the [corrupt source] instruction is that an

accomplice witness will inculpate others out of a reasonable expectation of

leniency.”   Commonwealth v. Manchas, 633 A.2d 618, 627 (Pa.Super.

1993), appeal denied, 539 Pa. 647, 651 A.2d 535 (1994) (internal citation

omitted). “An accomplice charge is necessitated not only when the evidence

requires an inference that the witness was an accomplice, but also when it

permits that inference.” Id.

      In Commonwealth v. Smith, 609 Pa. 605, 17 A.3d 873 (2011), cert.

denied, 567 U.S. 937, 133 S.Ct. 24, 183 L.Ed.2d 680 (2012), the trial court

refused trial counsel’s request to issue the Section 4.01 jury charge. In his

PCRA petition, the appellant argued appellate counsel was ineffective for

failing to challenge on appeal the trial court’s failure to give the requested

                                    - 21 -
J-A25042-20


instruction.     In reviewing the claim, our Supreme Court explained that

although the trial court did not issue the requested instruction under Section

4.01, the court instructed the jury that witnesses Green and Rucker were co-

conspirators allegedly in a conspiracy with the appellant who testified on

behalf of the Commonwealth, and the jury should bear this in mind during

their deliberations when assessing their credibility. Id. at 662, 17 A.3d at

906.

       The trial court also instructed the jury to weigh, analyze, and judge the

credibility and reliability of the witnesses; to consider whether a witness had

a motive to lie; to consider whether bias or prejudice entered into a witness’s

testimony; and to consider whether the witness had an interest in the outcome

of trial that would color that witness’s testimony. Id. at 662, 17 A.3d at 906-

07. Further, the jury heard that both Green and Rucker agreed to plead guilty

to lesser offenses in exchange for their testimony against the appellant. Given

the totality of the jury charge and the evidence produced regarding Green and

Rucker’s interest in testifying for the Commonwealth, the Supreme Court held

that   the     appellant   could    not   establish    prejudice    to   prevail   on   his

ineffectiveness claim. See id. at 663, 17 A.3d at 907.

       Additionally, in Commonwealth v. Slyman, 483 A.2d 519 (Pa.Super.

1984), the appellant challenged the trial court’s failure to instruct the jury that

it   should     regard     with    heightened      scrutiny   the   testimony      of   the

Commonwealth’s informant, who purchased cocaine from the appellant on


                                          - 22 -
J-A25042-20


behalf of an undercover agent. The appellant raised a related claim of trial

counsel’s ineffectiveness in failing to request the “corrupt source” standard

jury instruction. In rejecting the appellant’s claims, this Court explained that

“[w]e have held that a trial court may properly refuse to grant a defendant’s

point for charge, which posits that police officers and informants have an

interest in the outcome of the case, where the court provides a general

instruction that the jury must consider in its deliberations the potential bias

or interest with which any witness may have testified.” Id. at 529. Because

the trial court had issued a general instruction that adequately covered the

matter of witness credibility,5 this Court held that the trial court did not err in

providing a more detailed jury instruction, and trial counsel was not ineffective

for failing to request the “corrupt source” jury instruction. Id.

        Instantly, at the PCRA hearing, trial counsel acknowledged in hindsight


____________________________________________


5   The trial court’s instruction stated:

           You, members of the jury, must determine what witnesses
           you will believe in order to determine what facts you find to
           be true, and we speak of that as passing upon the credibility
           of the witnesses, determining what credit their testimony is
           entitled to. In determining that, you take into consideration
           the means of knowledge of the matters to which they have
           testified, their appearance and their manner upon the stand
           when testifying, any interest that the witnesses may have
           in the outcome of the case, and considering all of these
           matters and using your own good judgment and experience,
           you will determine what witnesses you will believe and,
           therefore, what facts you find to be true.

Id.

                                          - 23 -
J-A25042-20


that it would have been “better” if he had requested the standard jury

instructions under Sections 4.01 and 4.06.       (N.T. PCRA Hearing at 21).

Nevertheless, trial counsel stated that a number of judges do not like the

“corrupt and polluted source” instruction and will not give it. Further, even

though he did not request, and the court did not give, the instructions under

Sections 4.01 and 4.06, trial counsel opined that the court’s jury instructions

viewed in totality adequately covered the relevant concepts of those

suggested instructions. (Id.) Trial counsel elaborated that “in reviewing the

jury charge [it] certainly seemed to be covered,” and trial counsel assumed

“the [jurors] considered those points when they were weighing their decision.”

(Id. at 28).

      In rejecting Appellant’s ineffectiveness claim, the PCRA court reasoned:

         First, we point out that the jury in this case was instructed
         on two occasions with respect to the credibility of witnesses.
         In our opening instructions we told the jury it was their duty
         to judge the credibility of every witness and we gave them
         factors they might consider in performing that duty. One of
         the factors we instructed the jury to consider was whether
         a witness had an interest or anything to gain or lose in the
         outcome of the trial. We again charged the jury in our
         closing instructions with respect to the credibility of
         witnesses. We used as our guide [Pa.SSJI] (Crim) § 4.17.

         Next, the flagship of the Commonwealth’s case against
         [Appellant] was the extensive (3 hours) statement
         [Appellant] gave law enforcement three weeks after his
         arrest. [Appellant] requested the opportunity to speak and
         he was represented by counsel during the process. The
         remainder of the Commonwealth’s case against [Appellant]
         was corroborative of what he told law enforcement. In his
         statement, he provided the names of his accomplices and
         all but one testified at trial and subsequently entered pleas

                                     - 24 -
J-A25042-20


         of guilty to the drug offenses. Thus, in this case, [Appellant]
         identified his accomplices to law enforcement, and all but
         one confirmed the relationship in his or her testimony.
         There was no issue of accomplices attempting to inculpate
         [Appellant] since he and they each admitted their
         relationship as well as their criminal enterprise.

         Accordingly, [Appellant] has failed to demonstrate prejudice
         as a consequence of his claim of ineffectiveness based on
         the failure of trial counsel to request a charge on accomplice
         testimony.

(Opinion in Support of Order Denying Relief at 10-11). The record supports

the PCRA court’s analysis.

      Our review of the record shows that the jury instruction, viewed as a

whole, was sufficient to instruct the jury regarding how to assess the

credibility of the witnesses in this case.    Consequently, Appellant cannot

establish trial counsel’s ineffectiveness in failing to request the “corrupt

source” jury instruction under Section 4.01. See Smith, supra; Slyman,

supra. Because the standard jury instruction under Section 4.06 should not

be used where a more specific instruction exists regarding accomplice

testimony, we cannot say that trial counsel was ineffective in failing to request

the jury instruction under Section 4.06.        See Pa.SSJI (Crim) § 4.01,

Subcommittee Note. Therefore, Appellant’s fifth issue merits no relief.

      In his sixth issue, Appellant argues that trial counsel failed to conduct

an adequate cross-examination of Aaron Dimoff as it related to his bias in

providing testimony for the Commonwealth.           Appellant claims that trial

counsel attempted to cross-examine Mr. Dimoff about his arrest in this case


                                     - 25 -
J-A25042-20


and whether Mr. Dimoff expected to receive favorable treatment on his

charges in exchange for his testimony against Appellant. In response, Mr.

Dimoff gave equivocal answers, claiming uncertainty regarding whether he

was charged in connection with this case. Appellant insists trial counsel should

have questioned Mr. Dimoff further to obtain truthful answers and to explore

Mr. Dimoff’s potential bias.6 Appellant concludes trial counsel was ineffective

in his cross-examination of Mr. Dimoff, and this Court must grant appropriate

relief. We disagree.

       Preliminarily, “a lawyer should not be held ineffective without first

having an opportunity to address the accusation in some fashion.”

Commonwealth v. Reyes-Rodriguez, 111 A.3d 775, 783 (Pa.Super. 2015)

(en banc), appeal denied, 633 Pa. 744, 123 A.3d 331 (2015) (internal citation

omitted). “[O]ur Supreme Court has cautioned against finding no reasonable

basis for trial counsel’s actions in the absence of supporting evidence. The

fact that an appellate court, reviewing a cold trial record, cannot prognosticate

a reasonable basis for a particular failure to raise a plausible objection does



____________________________________________


6  To the extent Appellant complains the prosecutor failed to correct Mr.
Dimoff’s equivocal testimony concerning his arrest in this case, that claim is
waived as it could have been presented on direct appeal. See 42 Pa.C.S.A. §
9543(a)(3) (stating that to be eligible for relief under PCRA, petitioner must
plead and prove allegation of error has not been previously litigated or
waived); 42 Pa.C.S.A. § 9544(b) (stating that for purposes of this subchapter,
issue is waived if petitioner could have raised it but failed to do so before trial,
at trial, during unitary review, on appeal or in prior state post-conviction
proceeding).

                                          - 26 -
J-A25042-20


not necessarily prove that an objectively reasonable basis was lacking.” Id.

at 784 (internal citation omitted). See also Commonwealth v. Weiss, 622

Pa. 663, 81 A.3d 767 (2013) (collecting cases and explaining that because

appellant was given evidentiary hearing and did not elicit from trial counsel

his reasons for failing to request cautionary charge, and because decision

whether to seek jury instruction implicates matter of trial strategy, record

before us provided no grounds for deeming counsel ineffective for failing to

request instruction).

      Instantly, at the PCRA hearing, Appellant did not ask trial counsel any

questions concerning his cross-examination of Mr. Dimoff.          As the court

afforded Appellant the opportunity for an evidentiary hearing, that was the

appropriate time for Appellant to inquire from trial counsel about whether he

had a reasonable basis in failing to question Mr. Dimoff any further regarding

his arrest in this case. See Weiss, supra. Based on Appellant’s failure to

ask the necessary questions at the PCRA hearing, Appellant cannot establish

that trial counsel lacked a reasonable basis for his actions. See id.; Reyes-

Rodriguez, supra. Thus, Appellant’s sixth issue merits no relief.

      In his final issue on appeal, Appellant argues appellate counsel was

ineffective for failing to comply with Pa.R.A.P. 2119(f). Specifically, Appellant

complains that appellate counsel raised a challenge to the discretionary

aspects of sentencing on direct appeal, but that this Court deemed the issue

waived for Appellant’s failure to include the required Rule 2119(f) statement


                                     - 27 -
J-A25042-20


in his brief.   Appellant claims the trial court: (1) imposed consecutive

sentences for each PWID count, which was inappropriate where the

Commonwealth charged Appellant with four separate acts of PWID instead of

only one; (2) miscalculated Appellant’s prior record score, which should have

been a three instead of a four; (3) improperly determined the relevant drug

quantities, which impacted Appellant’s offense gravity score (“OGS”); and (4)

failed to consider Appellant’s rehabilitative needs when fashioning its

sentence. Appellant insists he would have succeeded on these meritorious

sentencing claims but for appellate counsel’s failure to include the Rule

2119(f) statement. Appellant concludes appellate counsel was ineffective and

this Court must grant appropriate relief. We disagree.

      Initially, we observe that Appellant seems to misinterpret the sentencing

issues raised on direct appeal.      On appeal, the sole challenge to the

discretionary aspects of sentencing raised concerned calculation of Appellant’s

OGS. Specifically, Appellant claimed “that the trial court erred in assigning an

[OGS] of ten to each count of PWID, when the evidence presented at

sentencing failed to [establish] that he possessed between 50 and 100 grams

of heroin in the time-frame underlying each count.” Bernal, supra at 12.

Although this Court concluded that Appellant filed a timely post-sentence

motion raising this claim, followed by a timely notice of appeal, and presented

a substantial question for review, this Court deemed Appellant’s sentencing

challenge waived for failure to include a Rule 2119(f) statement. Id. at 12-


                                     - 28 -
J-A25042-20


13. Because the Commonwealth objected to omission of the Rule 2119(f)

statement, this Court declined to review the merits of Appellant’s claim.

       Appellant now suggests on appeal that he would have succeeded on his

various sentencing challenges but for appellate counsel’s failure to include the

Rule 2119(f) statement.         Nevertheless, appellate counsel did not raise on

direct appeal sentencing challenges related to the court’s imposition of

consecutive sentences in light of the Commonwealth’s separate charges,7

miscalculation of Appellant’s prior record score, or failure to consider

Appellant’s rehabilitative needs.          Notably, Appellant does not challenge

appellate counsel’s ineffectiveness in failing to advance these claims on direct

appeal.8    Rather, Appellant bases his ineffectiveness claim on appellate

counsel’s failure to include the required Rule 2119(f) statement. Thus, we will


____________________________________________


7 Appellant raised a similar but distinct issue on direct appeal regarding the
Commonwealth’s filing of separate PWID charges. Specifically, Appellant
challenged the Commonwealth’s prosecutorial discretion in charging Appellant
with four separate PWID charges for conduct that continued over an eighteen-
month timeframe rather than filing a single charge. Appellant complained this
charging decision ultimately led to Appellant’s receipt of an OGS of 10 on four
separate counts, instead of an OGS of 11 at only one count. Initially, this
Court concluded the claim was waived for failure to cite relevant supporting
authority. See id. at 7-8. Moreover, this Court decided the issue lacked merit
based on the prosecutor’s considerable discretion in deciding how to bring
charges, particularly where Appellant was essentially seeking a “volume
discount” for a year and a half of criminal activity. Id. at 8.

8 To the extent Appellant’s argument could be construed as challenging
appellate counsel’s ineffectiveness in failing to advance these claims on direct
appeal, Appellant’s Rule 1925(b) did not preserve such a challenge, as it states
only that appellate counsel was ineffective in failing to comply with Rule
2119(f). See Hansley, supra.

                                          - 29 -
J-A25042-20


review only whether Appellant would have succeeded on direct appeal on his

challenge regarding his OGS had appellate counsel complied with Rule

2119(f).

     In denying relief on this claim, the PCRA court stated:

           By way of background, the Commonwealth in its
           Information charged [Appellant] with four counts of [PWID].
           Each count represented a four month period beginning in
           November, 2012. In each of the four counts it was alleged
           that during that four month period [Appellant] possessed
           with intent to deliver 100 to 1,000 grams of heroin. In this
           regard, it should be noted that the jury acquitted [Appellant]
           of Count 2, the first of the four PWID counts, which covered
           the period from November, 2012 through March, 2013.

           This court held a hearing at sentencing since there was
           disagreement with respect to the proper [OGS] to be
           assigned to the three counts of PWID as well as the count
           of conspiracy. The focus of the hearing was the manner
           employed by the Commonwealth in determining the weight
           of the drugs charged in each PWID count as well as the
           count charging conspiracy.        Weight was significant
           since…the OGS for PWID of between 100 and 1,000 grams
           of heroin is 11 while the OGS for PWID of between 50 and
           less than 100 grams is 10.

                                    *     *      *

           [Based on the evidence presented at the sentencing
           hearing], and over the strong objection of the
           Commonwealth, we determined that 10 was the appropriate
           OGS since the evidence at trial indicated that [Appellant]
           was addicted to heroin and was using some of his product
           for personal use. Trial counsel agreed that 10 was fair under
           all the circumstances of the case.

(Opinion in Support of Order Denying Relief at 11-12) (internal citations

omitted). The PCRA court emphasized that Appellant “won the argument with

respect to the proper [OGS]” and the court did not know why Appellant was

                                        - 30 -
J-A25042-20


claiming the evidence produced at the sentencing hearing was insufficient to

support the OGS of 10. (See id. at 14-15).

       Here, our review of the sentencing transcript supports the PCRA court’s

analysis. Appellant does not specify on appeal why the court’s use of an OGS

of 10 was improper in this case.9 Consequently, Appellant cannot demonstrate

that he suffered prejudice as a result of appellate counsel’s omission of the

Rule 2119(f) statement. See Chambers, supra. Therefore, Appellant’s final

claim merits no relief. Accordingly, we affirm.

       Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/21/2021




____________________________________________


9 Appellant’s reference on appeal to more specific arguments made in his post-
sentence motions is insufficient to satisfy Appellant’s obligation to develop his
issues in his appellate brief. See Pa.R.A.P. 2119(a) (discussing argument
section of appellate brief); Smith, supra; Dodge, supra.

                                          - 31 -